 1
 2
 3
                                                                       JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10 GERARDO VASQUEZ,                          Case No. 5:18-cv-01729-SVW-SHK
11                              Plaintiff,   ORDER DISMISSING ENTIRE
12                                           ACTION WITH PREJUDICE
             vs.
13
14 COUNTY OF SAN BERNARDINO;
   and DOES 1-10, in1clusive,
15
16                             Defendants.
17
18
19 Based on Plaintiff’s Notice of Settlement and Dismissal and GOOD CAUSE
20 appearing therefore, IT IS HEREBY ORDERED that the above-entitled action
21 against Defendant COUNTY OF SAN BERNARDINO is dismissed, with prejudice.
22
23 IT IS SO ORDERED.
24
25 Dated:   January 16, 2019

26                                           HONORABLE STEPHEN V. WILSON
                                             UNITED STATES DISTRICT JUDGE
27
28
